UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 5/31/15 (Unaudited) COMMON STOCKS (95.0%) (a) Shares Value Automobiles (4.1%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 19,004 $303,689 Toyota Motor Corp. (Japan) 10,200 703,274 Beverages (3.3%) Anheuser-Busch InBev NV (Belgium) 3,056 367,359 PepsiCo, Inc. 4,463 430,367 Building products (1.7%) Fortune Brands Home & Security, Inc. 8,909 408,567 Chemicals (1.4%) Sherwin-Williams Co. (The) 1,199 345,528 Diversified consumer services (0.6%) Affinity Education Group, Ltd. (Australia) (NON) 146,504 113,932 ITT Educational Services, Inc. (NON) (S) 9,077 39,666 Diversified financial services (0.2%) Capitol Acquisition Corp. II (NON) (S) 5,108 54,758 Food and staples retail (1.3%) Seven & i Holdings Co., Ltd. (Japan) 7,900 326,316 Food products (9.1%) Associated British Foods PLC (United Kingdom) 14,322 662,821 Kerry Group PLC Class A (Ireland) 4,376 326,819 Nestle SA (Switzerland) 11,916 924,271 Pinnacle Foods, Inc. 7,390 311,489 Hotels, restaurants, and leisure (12.9%) Compass Group PLC (United Kingdom) 26,142 457,090 Galaxy Entertainment Group, Ltd. (Hong Kong) 44,000 209,881 Hilton Worldwide Holdings, Inc. (NON) 23,317 675,260 Intrawest Resorts Holdings, Inc. (NON) 11,708 147,052 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 18,274 353,419 Penn National Gaming, Inc. (NON) 24,059 400,101 Restaurant Brands International LP (Units) (Canada) 71 2,614 Restaurant Brands International, Inc. (Canada) 9,903 382,949 Thomas Cook Group PLC (United Kingdom) (NON) 108,443 239,169 Wynn Resorts, Ltd. 2,998 301,869 Household durables (1.5%) Coway Co., Ltd. (South Korea) 4,397 362,926 Household products (3.2%) Energizer Holdings, Inc. 2,695 381,855 Henkel AG & Co. KGaA (Preference) (Germany) 3,288 393,441 Internet and catalog retail (11.8%) Amazon.com, Inc. (NON) 3,546 1,522,050 Ctrip.com International, Ltd. ADR (China) (NON) 6,930 553,499 Priceline Group, Inc. (The) (NON) 703 823,944 Media (11.6%) Charter Communications, Inc. Class A (NON) (S) 2,760 494,095 Discovery Communications, Inc. Class A (NON) 10,443 354,435 DISH Network Corp. Class A (NON) 4,320 305,813 Liberty Global PLC Ser. C (United Kingdom) (NON) 15,059 809,421 Rightmove PLC (United Kingdom) 8,805 450,290 WPP PLC (United Kingdom) 18,572 437,136 Personal products (3.7%) Coty, Inc. Class A (NON) 24,684 615,372 Estee Lauder Cos., Inc. (The) Class A 3,461 302,595 Real estate investment trusts (REITs) (2.9%) American Tower Corp. 3,919 363,644 Gaming and Leisure Properties, Inc. 9,463 346,346 Real estate management and development (3.1%) RE/MAX Holdings, Inc. Class A 22,579 755,268 Software (3.2%) Activision Blizzard, Inc. 21,656 547,031 Nintendo Co., Ltd. (Japan) 1,400 236,719 Specialty retail (6.3%) Bed Bath & Beyond, Inc. (NON) 4,124 294,124 Michaels Cos., Inc. (The) (NON) 12,844 351,412 Tile Shop Holdings, Inc. (NON) 31,655 394,738 TJX Cos., Inc. (The) 7,771 500,297 Textiles, apparel, and luxury goods (6.2%) Luxottica Group SpA (Italy) 5,217 351,239 Michael Kors Holdings, Ltd. (NON) 9,114 423,801 Moncler SpA (Italy) 17,574 334,302 Tumi Holdings, Inc. (NON) 20,902 403,409 Tobacco (6.9%) Imperial Tobacco Group PLC (United Kingdom) 7,544 388,569 Japan Tobacco, Inc. (Japan) 10,500 381,005 Philip Morris International, Inc. 11,129 924,486 Total common stocks (cost $19,296,768) SHORT-TERM INVESTMENTS (8.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 844,150 $844,150 Putnam Short Term Investment Fund 0.07% (AFF) 1,194,375 1,194,375 Total short-term investments (cost $2,038,525) TOTAL INVESTMENTS Total investments (cost $21,335,293) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $6,873,140) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 7/15/15 $45,883 $45,049 $834 Barclays Bank PLC Euro Buy 6/17/15 58,221 56,044 2,177 Hong Kong Dollar Sell 8/19/15 232,865 232,983 118 Japanese Yen Buy 8/19/15 503,822 521,557 (17,735) Singapore Dollar Buy 8/19/15 76,785 78,036 (1,251) Swiss Franc Buy 6/17/15 75,370 74,271 1,099 Citibank, N.A. Danish Krone Buy 6/17/15 67,204 68,557 (1,353) Euro Buy 6/17/15 166,754 161,470 5,284 Japanese Yen Buy 8/19/15 66,967 69,322 (2,355) Credit Suisse International Australian Dollar Buy 7/15/15 198,403 197,286 1,117 Canadian Dollar Buy 7/15/15 42,187 41,461 726 Euro Sell 6/17/15 121,385 129,116 7,731 Japanese Yen Buy 8/19/15 41,358 42,805 (1,447) Swiss Franc Sell 6/17/15 33,427 32,968 (459) Deutsche Bank AG Australian Dollar Sell 7/15/15 56,065 55,738 (327) British Pound Sell 6/17/15 214,257 212,250 (2,007) Canadian Dollar Sell 7/15/15 98,276 96,549 (1,727) Euro Buy 6/17/15 170,159 174,159 (4,000) HSBC Bank USA, National Association British Pound Sell 6/17/15 371,816 374,021 2,205 Canadian Dollar Sell 7/15/15 261,560 257,193 (4,367) Japanese Yen Sell 8/19/15 318,741 332,512 13,771 JPMorgan Chase Bank N.A. British Pound Sell 6/17/15 42,790 43,038 248 Canadian Dollar Buy 7/15/15 210,855 207,283 3,572 Euro Buy 6/17/15 5,383 5,510 (127) Japanese Yen Buy 8/19/15 239,907 248,358 (8,451) Swiss Franc Buy 6/17/15 114,545 112,978 1,567 State Street Bank and Trust Co. Canadian Dollar Buy 7/15/15 51,910 50,999 911 Euro Buy 6/17/15 305,935 313,040 (7,105) Hong Kong Dollar Sell 8/19/15 221,929 222,036 107 Japanese Yen Buy 8/19/15 248,056 256,808 (8,752) Swedish Krona Buy 6/17/15 238,452 243,524 (5,072) Swiss Franc Sell 6/17/15 154,039 151,930 (2,109) UBS AG British Pound Sell 6/17/15 394,740 391,309 (3,431) Canadian Dollar Buy 7/15/15 19,366 19,031 335 Euro Buy 6/17/15 308,681 314,508 (5,827) Swiss Franc Buy 6/17/15 117,951 116,325 1,626 WestPac Banking Corp. Canadian Dollar Buy 7/15/15 1,848 1,816 32 Euro Buy 6/17/15 587,043 599,189 (12,146) Japanese Yen Buy 8/19/15 311,169 322,111 (10,942) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 4,854 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $22,442 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $24,519,107. (b) The aggregate identified cost on a tax basis is $21,487,359, resulting in gross unrealized appreciation and depreciation of $4,770,127 and $927,439, respectively, or net unrealized appreciation of $3,842,688. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $705,879 $7,208,364 $6,719,868 $517 $1,194,375 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $844,150, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $844,783. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $85,158 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.9% United Kingdom 15.3 Japan 6.7 Switzerland 3.8 Italy 2.8 Hong Kong 2.3 China 2.2 Germany 1.6 Canada 1.6 Belgium 1.5 South Korea 1.5 Ireland 1.3 Australia 0.5 Total 100.0% ⌂	Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $76,026 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $12,106,883 $1,390,013 $— Consumer staples 6,029,444 707,321 — Financials 1,520,016 — — Industrials 408,567 — — Information technology 547,031 236,719 — Materials 345,528 — — Total common stocks — Short-term investments 1,194,375 844,150 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(57,530) $— Total return swap contracts — 22,442 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$43,460	$100,990 Equity contracts	22,442	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$8,300,000 OTC total return swap contracts (notional)$490,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $22,442 $— $— $— $22,442 Forward currency contracts# 834 3,394 5,284 9,574 — 15,976 5,387 1,018 1,961 32 43,460 Total Assets $834 $3,394 $5,284 $9,574 $— $15,976 $27,829 $1,018 $1,961 $32 $65,902 Liabilities: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— $— Forward currency contracts# — 18,986 3,708 1,906 8,061 4,367 8,578 23,038 9,258 23,088 100,990 Total Liabilities $— $18,986 $3,708 $1,906 $8,061 $4,367 $8,578 $23,038 $9,258 $23,088 $100,990 Total Financial and Derivative Net Assets $834 $(15,592) $1,576 $7,668 $(8,061) $11,609 $19,251 $(22,020) $(7,297) $(23,056) $(35,088) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $834 $(15,592) $1,576 $7,668 $(8,061) $11,609 $19,251 $(22,020) $(7,297) $(23,056) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
